DETAILED ACTION
	
Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:     
Claim 1 is allowable over the art of record because the prior art does not teach a first magnetic film disposed proximate an electrically conductive external surface of the first linear medium portion, such that when the first and second currents propagate along the first passive linear medium portion toward the first passive nonlinear medium portion, the magnetic film reduces or prevents the generation of the intermodulation current in the first passive nonlinear medium portion by attenuating at least portions of the first and second currents and in combination with the remaining claimed limitations.
Claim 9 is allowable over the art of record because the prior art does not teach  the first passive nonlinear medium portion mixing the first and second currents to generate a third current having a frequency nF1+mF2 and propagating along the passive nonlinear and linear medium portions, m and n being positive or negative integers; a magnetic film disposed on the passive linear, but not the nonlinear, medium portion and absorbing at least a portion of the third current and in combination with the remaining claimed limitations.
Claim 10 is allowable over the art of record because the prior art does not teach   the first sections mixing the first and second currents to generate a third current at a frequency Fi different from F1 and F2, such that the third current propagates along the first and second sections and causes the first, but not the second, sections to radiate .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The patents to Bily et al., Arnitz et al., Ben-Bassat, Henry et al. and Black et al. are cited as of interested and illustrated a similar structure to a wireless communication system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845